El Juez Asociado Señor Estrella Martínez
concurrió con la expresión siguiente:
Concurro por entender que, en ausencia de un mandato claro y expreso del legislador en cuanto a este asunto, no pro-cede imponer al contribuyente un requisito de índole jurisdic-cional de notificar al Secretario de Hacienda la demanda y la solicitud de exoneración de fianza dentro de un término de treinta días. Tal curso de acción no es cónsono con los reitera-dos pronunciamientos de este Tribunal en torno a que, para determinar la naturaleza jurisdiccional de un término, debe surgir claramente la intención del legislador de imponerle esa característica al término. Cruz Parrilla v. Depto. Vivienda, 184 DPR 393, 403-404 (2012); Pueblo v. Mojica Cruz, 115 DPR 569, 575 (1984); G.M. Overseas Dist. Corp. v. D.A.C.O., 114 DPR 5 (1983). Como es sabido, determinar que un término es de naturaleza jurisdiccional acarrea graves consecuencias, por lo cual los tribunales deben realizar un ejercicio de interpre-tación estatutaria para hallar la expresión clara del legislador en cuanto a la naturaleza del término. Cruz Parrilla v. Depto. Vivienda, supra. Para ello debe acudirse primeramente al texto de la ley. Íd., pág. 404.
Sin duda, el legislador nada expresó en el Código de Rentas Internas en cuanto a que notificar al Secretario de Hacienda la demanda y la solicitud de exoneración de fianza es un re-quisito jurisdiccional. Peor aún, la Mayoría de este Tribunal impone un término de treinta días para efectuar la notificación de estos documentos sin que ese plazo esté provisto en el Código de Rentas Internas. Ello contrasta con lo resuelto en reitera-*95das ocasiones por este Tribunal, en el sentido de que las leyes en materia contributiva no pueden interpretarse extensiva-mente, sino de forma justa y según sus propios términos, para que toda ambigüedad se interprete restrictivamente contra el Estado y a favor del ciudadano. San Gerónimo Caribe Project v. Registradora, 189 DPR 849, 861 (2013); IFCO Recycling v. Aut. Desp. Sólidos, 184 DPR 712, 741-742 (2012); Pagán Rodríguez v. Registradora, 177 DPR 522, 537 (2009).
El Juez Asociado Señor Rivera García concurrió sin opi-nión escrita.